Citation Nr: 0112533	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-14 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1962 to 
August 1966.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 2000 decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied reopening the claim of entitlement to service 
connection for a back disability.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
back disability in July 1985 and notified the veteran of that 
decision by letter; he did not appeal.  

2.  Evidence received since the July 1985 decision is 
duplicative of previously considered evidence or not 
probative of the issue of entitlement to service connection a 
back disability.  


CONCLUSIONS OF LAW

1.  The July 1985 decision that denied entitlement to service 
connection for a back disability is final.  38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (2000).  

2.  The evidence received since the July 1985 decision is not 
new and material evidence; the claim of entitlement to 
service connection for a back disability is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO first denied entitlement to service connection for a 
back disability in July 1985, and the veteran did not appeal.  
The veteran filed a new application to reopen the claim in 
February 2000.  The RO denied reopening the claim in March 
2000, and the veteran perfected a timely appeal.  

At the time of the July 1985 decision, the RO considered the 
evidence, which included Form DD Form 214, service medical 
records, lay statements, a November 1984 private medical 
statement, and a May 1985 VA examination report.  

The DD Form 214 shows that the veteran worked as a mechanic 
in service and indicates no combat.  Service medical records 
show that the veteran's spine and musculoskeletal system were 
deemed normal at the December 1962 enlistment and June 1966 
separation examinations.  The veteran was assigned to 
temporary duty for ten days after spraining his lumbosacral 
joint while loading ballasts and ammunition in January 1964.  
Although service medical records show no prior back 
complaints, the examiner stated that back pain on lifting had 
renewed an old problem.  Approximately two weeks later in 
January 1964, the veteran again reported back pain after 
playing sports.  In June 1966, the examiner on the separation 
examination stated that the veteran had fully recovered from 
the January 1964 sprain of the lumbosacral joint with no 
complications and no sequelae.  By July 1966, the veteran was 
deemed qualified for remote duty assignment with no 
assignment restrictions.  

The veteran's November 1984 application for service 
connection states that his back was treated by five private 
health care providers from 1981 to 1984.  The veteran's 
February1985 statement asserts that he had no back problems 
before service.  A February 1985 statement from a long-time 
friend states that the veteran reported back pain in service, 
during a temporary duty assignment in England in the early 
1970s, and after service when sneezing or coughing would 
bring him to his knees with back pain.  The veteran's April 
1985 statement identifies five service friends who knew about 
his back problems in service because they visited him during 
his 10 days of traction.  A travel voucher shows that the 
veteran worked as a civilian employee with the Air Force and 
served on a temporary duty assignment in England from 
February 1972 to August 1972 and that he took sick leave for 
five days in July 1972.  The veteran alleges that his back 
was treated during those five days by a private English 
doctor, whose name he cannot locate.  The veteran's November 
1984 application and May 1985 statement report that at least 
ten private examiners, including the unidentified English 
doctor, treated his back from 1972 to 1984.  

In November 1984, a private doctor stated that he had treated 
the veteran in January 1978 for whiplash and tenderness and 
pain in the lower back from an automobile/pedestrian 
accident, in January 1978 for a soft tissue injury to the 
back after an oil rig accident, and in May 1983 for markedly 
increased back pain after carrying wood.  
 
At the May 1985 VA examination, the veteran reported working 
as an electrician at an Air Force Base from January 1969 to 
May 1973, as a self-employed backhoe operator from May 1973 
to June 1979, and for a coal mining company from February 
1980 to March 1983.  He reported originally injuring his back 
in service while unloading ammunition cans and having 
constant back pain since service.  He reported occasional 
treatment with traction and three back surgeries in June 
1983, December 1983, and May 1984 under a state Workers 
Compensation program.  The May 1985 VA diagnosis was a 
residual scar of the lumbar back due to multiple back 
surgeries and moderate limitation of back motion, which the 
examiner attributed to industrial accidents related to 
Workers Compensation claims.  

The RO considered this evidence and denied entitlement to 
service connection for a back disability in July 1985.  It 
was noted that the single episode of back pain in service was 
not chronic and that the veteran had had postservice 
industrial accidents which lead to his back disability.  This 
decision became final because the RO notified the veteran of 
the decision by letter, and a notice of disagreement was not 
filed within the prescribed period.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  In February 2000, over 4 
years later, the veteran filed a new application to reopen 
the claim.  The March 2000 decision denied reopening the 
claim, and the veteran timely appealed.  

New and material evidence has not been submitted to reopen 
the claim.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(2000).  

The only new evidence submitted since July 1985 is the 
veteran's March 2000 lay statement, which alleges that his 
back was last treated by a private doctor in Del Rio, Texas.  
This statement is duplicative of previously considered 
evidence because it repeats earlier assertions that he 
received back treatments since the 1970s, which is not in 
dispute.  The statement does not bear directly or 
substantially upon the issue of entitlement to service 
connection because the May 1985 VA examiner has already 
attributed the veteran's back problems to post-service 
industrial accidents and surgeries related to Workers 
Compensation claims.  There is no medical opinion to show 
otherwise, and the veteran, as a lay person, is not competent 
to diagnose the cause of his back disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The claim is not reopened because the evidence received since 
July 1985 is duplicative of previously considered evidence or 
not probative of the issue of entitlement to service 
connection for a back disability.  


ORDER

New and material evidence not having been submitted, the 
claim is not reopened, and entitlement to service connection 
remains denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

